Carlisle, J.
While by the provisions of Code § 70-305 as amended by the act of 1953 (Ga. L. 1953, Nov.-Dee. Sess., pp. 440, 446), the stenographic report of the trial of the case may be used in place of a brief of evidence, the immaterial questions and answers and parts thereof must be stricken and deleted; and, where, upon appeal to this court, it appears from the record that the purported brief of evidence consists of the entire stenographic report of the trial and all documentary evidence (filling some 219 pages) and a vast number of objections to evidence, the court’s rulings thereon, rulings of the court limiting the extent to which certain evidence is to be used by the jury, colloquies between counsel, and counsel and the court, and various other immaterial and irrelevant matter, are included, it is apparent upon the face of the record that there has been no bona fide attempt whatsoever to comply with the requirements of Code § 70-305, as amended, and this court will not, therefore, pass upon any assignment of error in the determination of which reference must be made to the purported brief of evidence. Anderten v. State, 92 Ga. App. 544 (88 S. E. 2d 719), and citations. As the general grounds and the two special grounds of the motion for a new trial in the *87present case contain assignments of error which would require reference to the purported brief of evidence for determination, they will not be considered, and as these assignments of error are the only ones before the court, the judgment of the trial court must be affirmed.
Decided November 16, 1955
Rehearing denied December 2, 1955.
John I. Kelley, Frank Grizzard, Norman H. Fudge, for plaintiff in error.
A. Walton Nall, Chas. L. Weltner, Douglas Dennis, contra.

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.